Title: James Madison to John Finch, 20 June 1829
From: Madison, James
To: Finch, John


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                June 20. 1829
                            
                        
                          
                        I recd. in due time your letter of May 10th inclosing a continuation of your observations on the "Natural
                            boundaries of Empires". The views you have taken of the subject, give it certainly an attractive interest. But I must
                            retain the impression, that they may reasonably be qualified by the progress of human Art in controuling the operation of
                            physical causes.
                        I should have sooner acknowledged your favor but for an indisposition which proved tedious, & from
                            which I am not yet entirely recovered. With cordial respects & good wishes.
                        
                        
                            
                                J. M
                            
                        
                    